FILED
                              NOT FOR PUBLICATION                            OCT 1 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUN LI,                                           No. 11-71465

               Petitioner,                        Agency No. A095-024-218

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Jun Li, a native and citizen of China, petitions pro se for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Li’s written statement and testimony regarding

whether Li was present when the police were asked to “punish” Mr. Wang,

whether Li was a witness in court for Mr. Wang, and whether the police officers

who came to arrest him were uniformed or plain-clothed, as well as the omission

from Li’s written statement that hooligans attacked him. See id. at 1048 (the

adverse credibility determination was reasonable under the totality of the

circumstances). We reject Li’s contention that the inconsistencies are minor. See

id. at 1046. The agency also did not err in giving Li’s documentary evidence

limited weight. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (per

curiam). In the absence of credible evidence, Li’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Li’s CAT claim also fails because it is based on the same evidence

the agency found not credible, and he points to no other evidence showing it is

more likely than not he will be tortured if returned to China. See id. at 1156-57.


                                          2                                     11-71465
PETITION FOR REVIEW DENIED.




                       3      11-71465